Exhibit 10.3
 
AMENDED EMPLOYMENT AGREEMENT


This AMENDED EMPLOYMENT AGREEMENT (“Agreement”), dated as of July 16, 2012 (the
“Effective Date”), is made by and between GT Beverage Company, Inc., a Delaware
corporation, located at 18552 MacArthur Boulevard, Suite 325, Irvine, California
92612 (the “Company”), and Lance Leonard (“Executive”).


RECITALS


WHEREAS, the Company wishes to retain the services of Executive, and Executive
wishes to render services to the Company as its Chief Executive Officer; and


WHEREAS, the Company and Executive wish to set forth in this Agreement the
duties and responsibilities that Executive has agreed to undertake on behalf of
the Company.


THEREFORE, in consideration of the foregoing and of the mutual promises
contained in this Agreement, the Company and Executive (who are sometimes
individually referred to as a “party” and collectively referred to as the
“Parties”) agree as follows:


AGREEMENT


1.  
TERM.



The term of Executive’s employment under this Agreement shall commence effective
as of the Effective Date and shall continue for a period of three years (the
“Term”), unless earlier terminated as herein provided or by operation of
law.  Thereafter, this Agreement and the Term shall be extended automatically
for successive one year periods unless terminated in accordance with the terms
hereof or unless either party hereto, not less than one month before the
commencement of any such one year extension period, provides notice of such
termination to the other party hereto.  For all purposes of this Agreement, the
Term shall include and be deemed to include all extensions of this
Agreement.  This Agreement may be terminated prior to the expiration of the Term
by either party, without limitation, by the provision of notice of termination
of this Agreement to the other party thirty (30) days in advance, except as
permitted upon termination for “Cause” as set forth in Section 8..


2.  
GENERAL DUTIES.



Executive shall report to the Company’s board of directors (the “Board”) and
shall devote his entire productive time, ability, and attention to the Company’s
business during the period of this Agreement.  Executive shall be primarily
responsible for the duties set forth on Exhibit A attached hereto.  Executive
shall do and perform all services, acts, or things necessary or advisable to
discharge his duties under this Agreement, and such other duties as are commonly
performed by an employee of Executive’s rank or which may, from time to time, be
prescribed by the Company through its managers, the Board, and/or the Company’s
executives.  Furthermore, Executive agrees to cooperate with and work to the
best of his ability with other members of the Company’s management team, the
officers and other employees, to continually improve the Company’s reputation in
its industry for quality products and performance.


3.  
COMPENSATION.



(a) Base Salary.  So long as Executive’s employment continues hereunder, the
Company shall pay to Executive a base salary in an annual amount of $250,000
(the “Base Salary”).


The Base Salary shall be paid to Executive in accordance with the periodic
payroll practices of the Company for employees.


(b) Bonus Compensation.  Executive be eligible to receive annual bonuses in the
amounts as specified below (collectively, the “Bonus Compensation”):


Year 1 of Term: $75,000
Year 2 of Term: $125,000
Year 3 of Term: $175,000


 
-1-

--------------------------------------------------------------------------------

 
 
Executive shall be entitled to receive a minimum of 50% of the Year 1 Bonus
Compensation upon the completion of the first year of the Term.  All other Bonus
Compensation shall be subject to the Company achieving agreed upon performance
targets, as approved by the Board.  Executive may elect to use up to 50% of any
Bonus Compensation to purchase stock in the Company at the same price as
Executive’s most recent Option Compensation (as defined below).


Any annual bonus hereunder shall be paid within 45 days after the end of the
calendar year in which the bonus is earned.


(c) Option Compensation.  Executive shall be entitled to earn stock option
compensation equal to a total of seven percent of the Company’s issued and
outstanding common stock, par value $.001, (“Common Stock”) based upon the
Company’s issued and outstanding Common Stock as of the Effective Date.  All
options granted as part of the Option Compensation shall (i) have a three year
term from the date of issuance,  with the first year vesting immediately and
subject to a two year extension of each such term in the event Executive serves
the full Term of this Agreement, (ii) have an exercise price based upon a $15
million valuation of the Company; and (iii) vest in accordance with the
following schedule (the “Option Compensation”):


 Initial Term (Immediate): 2.5%
 Quarterly vesting of Year 2 of Term: 2.5%
 Quarterly vesting of Year 3 of Term: 2.0%


Such Option Compensation shall vest immediately upon a change of control of the
Company.  In the event Executive is terminated for Cause or Performance Cause
(as defined below), Executive shall forfeit the right to any unvested Option
Compensation.  It is understood and agreed by the Parties, that the transaction
contemplated by the Agreement and Plan of Merger by and between the Company and
Bazi International, Inc., among other parties, executed on or about June 7, 2012
(the “Merger Agreement”) shall not constitute a change of control hereunder or
in connection with the Option Compensation.  In the event the transaction
contemplated by the Merger Agreement is consummated, the Option Compensation
shall be made in common stock of any parent of the Company as a result a
consummation of the Merger Agreement and shall be equitably adjusted by the
Company or any parent of the Company to account for such parent’s capitalization
and the number of issued and outstanding shares, such that Executive’s Option
Compensation is consistent with the percentages specified herein.


For the purposes of this Agreement, a “change in control” shall mean the
acquisition by any individual, entity, or group of beneficial ownership of 50%
or more of the combined voting power of the then outstanding voting securities
of the Company, or any parent of the Company pursuant to the Merger Agreement,
entitled to vote generally in the election of directors pursuant to a single
transaction or a series of related transactions.


(d) Indemnification Insurance; Indemnification.  The Company shall provide
Executive with director’s and officer’s liability insurance to the extent that
such insurance is provided to other directors and officers of the Company and is
available at commercially reasonable premiums.  Such insurance shall be in such
form, and shall provide for such coverage and deductibles, as shall be
commercially reasonable and standard for companies in businesses and
circumstances similar to those of the Company.  The Company shall also provide
Executive life insurance in the amount of $500,000 with a minimum policy term of
three years.


(e) Participation In Employee Benefit Plans.  Executive shall have the same
rights, privileges, benefits and opportunities to participate in any of the
Company’s employee benefit plans (health, dental and vision) which may now or
hereafter be in effect on a general basis for executive officers or employees of
the Company.  The Company may discontinue any benefit plans and otherwise amend
and change the type and quantity of benefits it provides in its sole discretion,
provided that the Company continues to provide to Executive any benefits
specifically set forth herein.  In the event Executive receives payments from a
disability plan maintained by the Company, the Company shall have the right to
offset such payments against Executive’s Base Salary and any Bonus Compensation
or any other amounts payable to Executive during the period for which payments
are made by such disability plan.


 
-2-

--------------------------------------------------------------------------------

 
 
4.  
REIMBURSEMENT OF BUSINESS EXPENSES.



The Company shall promptly reimburse Executive for all reasonable business
expenses incurred by Executive in connection with the business of the
Company.  However, each such expenditure shall be reimbursable only if Executive
furnishes to the Company adequate records and other documentary evidence
required by federal and state statutes and regulations issued by the appropriate
taxing authorities for the substantiation of each such expenditure as an income
tax deduction.


5.  
ANNUAL VACATION.



Executive shall be entitled to 15 days vacation time for each calendar year
during the Term of this Agreement.


6.  
INDEMNIFICATION OF LOSSES.



The Company shall indemnify and hold harmless Executive from any and all
liability arising from Executive’s actions taken on the Company’s behalf and
within Executive’s scope of duties and authority, so long as such actions were
taken by Executive in good faith and in furtherance of the Company’s
business.  The Company shall indemnify and hold Executive harmless to the full
extent of the law from any and all claims, losses and expenses sustained by
Executive as a result of any action taken by him to discharge his duties under
this Agreement, and the Company shall defend Executive, at the Company’s
expense, in connection with any and all claims by shareholders or third parties
which are based upon actions taken by Executive to discharge his duties under
this Agreement.


7.  
PERSONAL CONDUCT.



Executive agrees to promptly and faithfully comply with all present and future
policies, requirements, directions, and reasonable requests of Company
executives and/or management and any rules, regulations, or other policies of
the Company in connection with the Company’s business and Executive’s duties
hereunder.


8.  
TERMINATION BY THE COMPANY.



The Company may terminate Executive’s employment hereunder for any of the
following reasons:




(a) Performance Cause.  The Company shall have the right to terminate
Executive’s employment hereunder in the event Executive consistently fails to
meet reasonable performance expectations (other than any such failure resulting
from incapacity due to physical or mental illness); provided, however, that
termination for Performance Cause shall not be effective unless at least 30 days
prior to such termination, Executive shall have received written notice from the
Board which specifically identifies the manner in which the Board believes that
Executive has not met performance expectations, and Executive shall have failed
after receipt of such notice to effectively remedy the matters specified by the
Board.


(b) Cause.  Notwithstanding any other provision hereunder, the Company may
terminate Executive’s employment immediately if such termination is for
Cause.  For purposes of this Agreement, “Cause” shall mean:


(i)  
Executive is convicted of any fraud or embezzlement against the Company; or

 
(ii)  
Executive commits such acts of dishonesty, fraud, misrepresentation, gross
negligence or willful misconduct which result in material harm to the Company or
its business; ot

 
(iii)  
Executive violates any law, rule or regulation applicable to the Company or
Executive relating to the business operations of the Company that may have a
material adverse effect upon the Company’s business, operations or condition
(financial or otherwise).


 
-3-

--------------------------------------------------------------------------------

 
 
The Company may terminate this Agreement for Cause immediately upon written
notice of termination to Executive.  Except as otherwise set forth in this
Section 8, upon any termination for Cause, the obligations of Executive and the
Company under this Agreement shall immediately cease.  Such termination shall be
without prejudice to any other remedy to which the Company may be entitled
either at law, in equity, or under this Agreement.


9.  
COMPENSATION UPON TERMINATION



(a) Upon Termination For Cause.  In the event the Company terminates Executive’s
employment for Cause in accordance with Section 8(c), Executive shall receive
any payments of Base Salary earned through and including the date of termination
(the “For Cause Payment”).  The For Cause Payment shall constitute Executive’s
sole right and exclusive remedy in the event of such termination of Executive’s
employment, and upon payment by the Company of the For Cause Payment, all other
rights or remedies otherwise available shall cease immediately, and the Company
shall have no further obligations to Executive under this Agreement, except that
Executive shall have the right to exercise all benefits that have vested as of
the date of termination to which Executive is entitled under any compensation or
employee benefit plan of the Company in accordance with the terms and provisions
of such compensation or employee benefit plan, all other documents and
agreements that give rise to or otherwise govern such vested benefits and all
applicable laws and regulations.  Executive shall be entitled to receive such
For Cause Payment only after Executive executes a waiver and general release in
favor of the Company (but not Executive).


(b) Upon Termination Other Than For Cause.  In the event Executive’s employment
is terminated other than for Cause pursuant to Section 8(c), in exchange for
execution of a general release and California Civil Code Section 1542 waiver (a
copy of which is attached hereto as Exhibit B), the Company shall pay Executive
an amount equal to one year of Executive’s Base Salary in effect on the date of
termination; provided, however, that in the event the Company terminates this
Agreement prior to the expiration of the Initial Term, the Company shall also
pay to Executive Base Salary for the remainder of the Initial Term  (the
“Without Cause Severance Payment”), plus reimbursement for business expenses
incurred by Executive up to the date of termination.  The Without Cause
Severance Payment shall be paid within thirty days after the Company’s receipt
of the executed general release and California Civil Code Section 1542
waiver.  The Without Cause Severance Payment is in addition to payment of Base
Salary previously earned and payment of any unused and accrued vacation through
and including the date of termination.  In addition, in the event Executive’s
employment is terminated other than pursuant to Section 8, all Option
Compensation held by Executive that is subject to vesting shall automatically
upon such termination be fully vested and shall remain exercisable in accordance
with their terms for a period of twelve (12) months following the date of such
termination (notwithstanding any term or provision of any document (e.g., a
stock option agreement) to the contrary), and Executive shall have no right to
receive any unvested Option Compensation.  The Without Cause Severance Payment
shall constitute Executive’s sole right and exclusive remedy in the event of
such termination of Executive’s employment, and upon payment by the Company of
the Without Cause Severance Payment, all other rights or remedies otherwise
available shall cease immediately, and the Company shall have no further
obligations to Executive under this Agreement, except that Executive shall have
the right to exercise all benefits that have vested as of the date of
termination to which Executive is entitled under any compensation or employee
benefit plan of the Company in accordance with the terms and provisions of such
compensation or employee benefit plan, all other documents and agreements that
give rise to or otherwise govern such vested benefits and all applicable laws
and regulations.


(c) Exclusivity of Payments.  Upon termination of Executive’s employment under
this Agreement, Executive shall not be entitled to any severance payment or
severance benefit from the Company other than the payments and benefits provided
in this Section 9.


(d) Withholding of Taxes; Tax Reporting.  The Company may withhold from any
amount payable under this Agreement all such federal, state, city and other
taxes and may file with appropriate governmental authorities all such
information, returns or other reports with respect to the tax consequences of
any amount payable under this Agreement as may in the Company’s reasonable
judgment be required.


 
-4-

--------------------------------------------------------------------------------

 
 
10.  
PROPRIETARY INFORMATION.



(a)          Company Information.  Executive agrees at all times during the
period of his employment with the Company and thereafter, to hold in strictest
confidence, and not to use, except for the benefit of the Company, or to
disclose to any person, firm, corporation or other entity without written
authorization of the Board, any Proprietary Information (as defined herein) of
the Company which Executive obtains, creates, or otherwise accesses in any
way.  Executive further agrees not to make copies of such Proprietary
Information except as authorized by the Company.  Executive understands that
“Proprietary Information” means any Company proprietary information, technical
data, trade secrets or know-how, including, but not limited to, research,
product plans, products, services, suppliers, customer lists and customers
(including, but not limited to, customers of the Company on whom Executive
called or with whom Executive became acquainted during the employment), prices
and costs, markets, software, developments, inventions, formulas, technology,
designs, drawings, marketing, licenses, finances, budgets or other business
information disclosed to Executive by the Company either directly or indirectly
in writing, orally or by drawings or observation of parts or equipment or
created by Executive during the period of employment, whether or not during
working hours.  Executive understands that Proprietary Information also
includes, but is not limited to, information pertaining to any aspects of the
Company’s business which is either information not known by actual or potential
competitors of the Company or is proprietary information of the Company or its
customers or suppliers, whether of a technical nature or otherwise.  Executive
further understands that Proprietary Information does not include any of the
foregoing items which has become publicly and widely known and made generally
available through no wrongful act of Executive or of others who were under
confidentiality obligations as to the item or items involved.


(b)          Former Employer Information.  Executive represents that his
performance of all terms of this Agreement as an employee of the Company have
not breached and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by Executive in confidence or trust
prior or subsequent to the commencement of employment with the Company, and
Executive will not disclose to the Company, or induce the Company to use, any
inventions, confidential or proprietary information or material belonging to any
previous employer or any other party.


11.  
INVENTIONS.



(a)          Inventions Retained and Licensed.  Exhibit B attached hereto
contains a full and exhaustive list describing with particularity all
inventions, original works of authorship, developments, improvements, and trade
secrets which were made or otherwise created by Executive prior to the
commencement of Executive’s employment hereunder (collectively “Prior
Inventions”).  Such Prior Inventions belong solely to Executive or belong to
Executive jointly with another as listed therein, which relate in any way to any
of the Company’s proposed businesses, products or research and development, and
which are not assigned to the Company hereunder; or, if no such list is
attached, Executive represents that there are no such Prior Inventions.  If, in
the course of employment with the Company, Executive incorporates into a Company
product or service a Prior Invention owned by Executive or in which Executive
has an interest, the Company is hereby granted and shall have a non-exclusive,
royalty-free, irrevocable, perpetual, worldwide license (with the right to
sublicense) to make, have made, copy, modify, make derivative works of, use,
sell and otherwise distribute such Prior Invention as part of or in connection
with such product, process or machine.


(b)          Assignment of Inventions.  Executive agrees that Executive will
promptly make full written disclosure to the Company, will hold in trust for the
sole right and benefit of the Company, and hereby assign to the Company, or its
designee, all his right, title and interest throughout the world in and to any
and all inventions, original works of authorship, developments, concepts,
know-how, improvements or trade secrets, whether or not patentable or
registrable under copyright or similar laws, which Executive may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, during the period of time in which Executive
is employed by the Company (collectively referred to as “Inventions”), except as
provided in Section 10(e) below.  Executive further acknowledges that all
inventions, original works of authorship, developments, concepts, know-how,
improvements or trade secrets which are made by Executive (solely or jointly
with others) within the scope of and during the period of employment with the
Company are “works made for hire” (to the greatest extent permitted by
applicable law) and are compensated by the compensation provided to Executive
pursuant to this Agreement, unless regulated otherwise by the mandatory law of
the state of California.


 
-5-

--------------------------------------------------------------------------------

 
 
(c)          Maintenance of Records.  Executive agrees to keep and maintain
adequate and current written records of all Inventions made by Executive (solely
or jointly with others) during the period of employment with the Company.  Such
records may be in the form of notes, drawings, flow charts, electronic data or
recordings, laboratory notebooks, and any other format and shall be made
available to and remain the sole property of the Company at all
times.  Executive agrees not to remove such records from the Company’s place of
business except as expressly permitted by Company policy which may, from time to
time, be revised at the sole election of the Company.


(d)          Assistance and Power of Attorney.  Executive agrees to assist the
Company, or its designee, at the Company’s expense, in every way to secure the
Company’s rights in the Inventions and any copyrights, patents, trademarks, mask
work rights, moral rights, or other intellectual property rights relating
thereto in any and all countries, including the disclosure to the Company of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments, recordations, and all other
instruments which the Company shall deem necessary in order to apply for,
obtain, maintain and transfer such rights and in order to assign and convey to
the Company, its successors, assigns and nominees the sole and exclusive rights,
title and interest in and to such Inventions, and any copyrights, patents or
other intellectual property rights relating thereto.  Executive further agrees
that it is and shall remain Executive’s obligation to execute or cause to be
executed, when it is in Executive’s power to do so, any such instrument or
papers as required by the Company after the termination of this Agreement until
the expiration of the last such intellectual property right to expire in any
country of the world.  In the event the Company is unable because of any mental
or physical incapacity or unavailability or for any other reason to secure
Executive’s signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering Inventions or
original works of authorship assigned to the Company as above, Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as his agent and attorney in fact, to act for and on Executive’s
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent or copyright registrations thereon
with the same legal force and effect as if originally executed by
Executive.  Executive hereby waives and irrevocably quitclaims to the Company
any and all claims, of any nature whatsoever, which Executive now or hereafter
has for infringement of any and all proprietary rights assigned to the Company.


(e)          Exception to Assignments. Executive understands that the provisions
of this Agreement requiring assignment of Inventions to the Company do not apply
to any invention which qualifies fully under the provisions of California Labor
Code Section 2870 (attached hereto as Exhibit C).  Executive shall advise the
Company promptly in writing of any inventions that Executive believe meet such
provisions and are not otherwise disclosed on Exhibit B.


12.  
RETURNING COMPANY DOCUMENTS.



At the time of the termination of Executive’s employment with the Company,
Executive shall deliver to the Company (and will not keep in his possession,
recreate or deliver to anyone else) any and all devices, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, laboratory notebooks, materials, flow charts, equipment, other
documents or property, or reproductions of any aforementioned items developed by
Executive pursuant to Executive’s employment with the Company or otherwise
belonging to the Company, its successors or assigns.  Executive further agrees
any property situated on the Company’s premises and owned by the Company,
including disks and other storage media, filing cabinets or other work areas, is
subject to inspection by Company personnel at any time with or without
notice.  In the event of the termination of Executive’s employment hereunder,
Executive agrees to sign and deliver a “Termination Certification” is a form
reasonably requested by the Company.


13.  
NOTIFICATION TO OTHER PARTIES.



In the event that Executive leaves the employ of the Company, Executive hereby
consents to notification by the Company to his new employer about Executive’s
rights and obligations under this Agreement.


 
-6-

--------------------------------------------------------------------------------

 
 
14.  
SOLICITATION OF EMPLOYEES, CONSULTANTS AND OTHER PARTIES.



During the period of Executive’s employment with the Company, and for a period
of twenty-four (24) months immediately following the termination of Executive’s
employment with the Company for any reason, Executive shall not either directly
or indirectly solicit, induce, recruit or encourage any of the Company’s
employees or consultants to terminate their relationship with the Company, or
take away such employees or consultants, or attempt to solicit, induce, recruit,
encourage or take away employees or consultants of the Company, either for
himself or for any other person or entity.  Further, for a period of twenty-four
(24) months following termination of Executive’s employment with the Company for
any reason, with or without Cause, Executive shall not solicit any investor in,
licensor to, or customer of the Company or licensee of the Company’s products,
with respect to any business, products or services who are competitive to the
products or services offered by the Company or under development as of the date
of termination of Executive’s employment with the Company.  Executive further
agrees that, during the Term and for a period of five years following the
termination of this Agreement, Executive will not engage in any conduct that is
injurious to the reputation(s) and interest(s) of the Company and/or the
Company’s past or present directors, officers, agents, fiduciaries, trustees,
administrators, employees or assigns, including but not limited to disparaging
(or inducing or encouraging others to disparage) the Company and/or any of the
foregoing individuals.  For purposes of this Agreement, the term “disparage”
includes without limitation, making any statement that would adversely affect in
any manner the conduct of the Company’s businesses, the business reputation of
the Company and/or any of the foregoing individuals, and/or the personal
reputation of any of the foregoing individuals.


If any of the foregoing provisions of this Section 14 is found by any court,
agency or arbitrator of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.


15.  
MISCELLANEOUS



(a)          Preparation of Agreement.  It is acknowledged by each party that
such party either had separate and independent advice of counsel or the
opportunity to avail itself or himself of the same.  In light of these facts it
is acknowledged that no party shall be construed to be solely responsible for
the drafting hereof, and therefore any ambiguity shall not be construed against
any party as the alleged draftsman of this Agreement.


(b)          Cooperation.  Each party agrees, without further consideration, to
cooperate and diligently perform any further acts, deeds and things and to
execute and deliver any documents that may from time to time be reasonably
necessary or otherwise reasonably required to consummate, evidence, confirm
and/or carry out the intent and provisions of this Agreement, all without undue
delay or expense.


(c)          Interpretation.


(i)  
Entire Agreement/No Collateral Representations.  Each party expressly
acknowledges and agrees that this Agreement, including all exhibits attached
hereto: (1) is the final, complete and exclusive statement of the agreement of
the parties with respect to the subject matter hereof; (2) supersedes any prior
or contemporaneous agreements, promises, assurances, guarantees,
representations, understandings, conduct, proposals, conditions, commitments,
acts, courses of dealing, warranties, interpretations or terms of any kind, oral
or written (collectively and severally, “Prior Agreements”), and that any such
Prior Agreements are of no force or effect except as expressly set forth herein;
and (3) may not be varied, supplemented or contradicted by evidence of any Prior
Agreement, or by evidence of subsequent oral agreements.  Any agreement
hereafter made shall be ineffective to modify, supplement or discharge the terms
of this Agreement, in whole or in part, unless such agreement is in writing and
signed by the party against whom enforcement of the modification or supplement
is sought.

 
 
-7-

--------------------------------------------------------------------------------

 
 
(ii)  
Waiver.  No breach of any agreement or provision herein contained, or of any
obligation under this Agreement, may be waived, nor shall any extension of time
for performance of any obligations or acts be deemed an extension of time for
performance of any other obligations or acts contained herein, except by written
instrument signed by the party to be charged or as otherwise expressly
authorized herein.  No waiver of any breach of any agreement or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or a waiver or relinquishment of any other agreement or provision or
right or power herein contained.

 
(iii)  
Remedies Cumulative.  The remedies of each party under this Agreement are
cumulative and shall not exclude any other remedies to which such party may be
lawfully entitled.

 
(iv)  
Severability.  If any term or provision of this Agreement or the application
thereof to any person or circumstance shall, to any extent, be determined to be
invalid, illegal, or unenforceable under present or future laws effective during
the period of this Agreement, then and, in that event: (A) the performance of
the offending term or provision (but only to the extent its application is
invalid, illegal or unenforceable) shall be excused as if it had never been
incorporated into this Agreement, and, in lieu of such excused provision, there
shall be added a provision as similar in terms and amount to such excused
provision as may be possible and legal, valid and enforceable, and (B) the
remaining part of this Agreement (including the application of the offending
term or provision to persons or circumstances other than those as to which it is
held invalid, illegal or unenforceable) shall not be affected thereby and shall
continue in full force and effect to the fullest extent provided by law.

 
(v)  
No Third Party Beneficiary.  Notwithstanding anything else herein to the
contrary, the parties specifically disavow any desire or intention to create any
third party beneficiary obligations, and specifically declare that no person or
entity, other than as set forth in this Agreement, shall have any rights
hereunder or any right of enforcement hereof, except the heirs and personal
representatives of Executive in the event of Executive’s death or disability.

 
(vi)  
Heading; References; Incorporation; Gender.  The headings used in this Agreement
are for convenience and reference purposes only, and shall not be used in
construing or interpreting the scope or intent of this Agreement or any
provision hereof.  References to this Agreement shall include all amendments or
renewals thereof.  Any pronoun referenced in this Agreement shall be deemed to
include the other gender, including neutral genders or genders appropriate for
entities, if applicable, and the singular shall be deemed to include the plural,
and vice versa, as the context requires.



(d)          Enforcement.


(i)  
Applicable Law.  This Agreement and the rights and remedies of each party
arising out of or relating to this Agreement (including, without limitation,
equitable remedies) shall be solely governed by, interpreted under, and
construed and enforced in accordance with the laws (without regard to the
conflicts of law principles thereof) of the State of California, as if this
agreement were made, and as if its obligations are to be performed, wholly
within the State of California.

(ii)  
Consent to Jurisdiction; Service of Process.  Any action or proceeding arising
out of or relating to this Agreement shall be filed in and heard and litigated
solely before the state courts of California located within the County of
Orange.



(e)          Assignment.  Executive’s rights and benefits under this Agreement
are personal to him and therefore (i) no such right or benefit shall be subject
to voluntary or involuntary alienation, assignment or transfer; and
(ii) Executive may not delegate Executive’s duties or obligations
hereunder.  The Company may assign its rights and benefits under this Agreement
in accordance with the Merger Agreement, and/or any other transaction pursuant
to which a change of control of the Company occurs.


 
-8-

--------------------------------------------------------------------------------

 
 
(f)          Notices.  Unless otherwise specifically provided in this Agreement,
all notices, demands, requests, consents, approvals or other communications
(collectively and severally called “Notices”) required or permitted to be given
hereunder, or which are given with respect to this Agreement, shall be in
writing, and shall be given by: (A) personal delivery (which form of Notice
shall be deemed to have been given upon delivery), (B) by telegraph or by
private airborne/overnight delivery service (which forms of Notice shall be
deemed to have been given upon confirmed delivery by the delivery agency), (C)
by electronic or facsimile or telephonic transmission, provided the receiving
party has a compatible device or confirms receipt thereof (which forms of Notice
shall be deemed delivered upon confirmed transmission or confirmation of
receipt), or (D) by mailing in the United States mail by registered or certified
mail, return receipt requested, postage prepaid (which forms of Notice shall be
deemed to have been given upon the fifth business day following the date
mailed).  Each party, and their respective counsel, hereby agrees that if Notice
is to be given hereunder by such party’s counsel, such counsel may communicate
directly with all principals, as required to comply with the foregoing notice
provisions.  Notices shall be addressed to the address hereinabove set forth in
the introductory paragraph of this Agreement, or to such other address as the
receiving party shall have specified most recently by like Notice, with a copy
to the other parties hereto.  Any Notice given to the estate of a party shall be
sufficient if addressed to the party as provided in this subparagraph.


(g)          Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument, binding on all parties hereto.  Any signature page
of this Agreement may be detached from any form hereto by having attached to it
one or more additional signature pages.


(h)          Execution by All Parties Required to be Binding; Electronically
Transmitted Documents.  This Agreement shall not be construed to be an offer and
shall have no force and effect until this Agreement is fully executed by all
parties hereto.  If a copy or counterpart of this Agreement is originally
executed and such copy or counterpart is thereafter transmitted electronically
by facsimile or similar device, such facsimile document shall for all purposes
be treated as if manually signed by the party whose facsimile signature appears.

 
-9-

--------------------------------------------------------------------------------

 

In witness hereof, the parties execute this Employment Agreement as of the date
first written above.




GT BEVERAGE COMPANY,
INC.                                                                                     EXECUTIVE
a Delaware corporation








/s/ Joseph D.
Kowal                                                                /s/ Lance
Leonard
Joseph D. Kowal,
Chairman                                                                                                  
Lance Leonard
 
 
-10-

--------------------------------------------------------------------------------

 

Exhibit A
 
Duties and Responsibilities


 
Executive shall be primarily responsible for all accounting matters of the
Company, including but not limited to:
 
1.  
 

 
 
-11-

--------------------------------------------------------------------------------

 

Exhibit B


List of Inventions Retained by Executive




 
-12-

--------------------------------------------------------------------------------

 

Exhibit C
 
California Labor Code Section 2870




CALIFORNIA CODES
LABOR CODE
SECTION 2870








2870.  (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer's
equipment, supplies, facilities, or trade secret information except for those
inventions that either:


   (1) Relate at the time of conception or reduction to practice of the
invention to the employer's business, or actual or demonstrably anticipated
research or development of the employer; or


   (2) Result from any work performed by the employee for the employer.


              (b) To the extent a provision in an employment agreement purports
to require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a) the provision is against the
public policy of this state and is unenforceable.